Citation Nr: 1438923	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for migraine headaches.

3. Entitlement to service connection for neck disability.

4. Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1, 1967 to February 28, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified before the undersigned in a May 2009 hearing.  A transcript was reviewed.


FINDINGS OF FACT

1. The left knee disability preexisted service but was injured and worsened in service.

2. The migraine headache disability is related to service.

3. The neck disability is related to service.

4. The low back disability is related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2. The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5103, 5107; 38 C.F.R. §§ 3.303, 3.310.

3. The criteria for service connection for a neck disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5107; 38 C.F.R. §§ 3.303, 3.310.

4. The criteria for service connection for a low back disability have been met. 38 U.S.C.A. §§ 1110, 5103, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A veteran will be considered to have been in sound condition when accepted for service except as to disorders noted at entrance.  38 U.S.C.A. § 1111 (West 2002).  A preexisting injury will be considered to have been aggravated where there is an increase in disability during service.  38 C.F.R. § 3.306.

The evidence shows current left knee, migraine headache, neck, and low back disabilities.  VA treatment records show diagnoses and treatment for migraine headaches, neck and back arthritis, left knee arthritis, and associated pain.  Private treatment records show degenerative disc disease in the neck and multiple ligament tears in the left knee throughout the course of the Veteran's life.  The VA examiner in November 2012 noted degenerative changes in the left knee, back, and neck.  The November 2012 examiner also noted migraines.  

The evidence also shows an in-service injury to the knee, back, neck, and head.  The Veteran has consistently reported, in statements and during the Board hearing, that he was injured when he caught an ammunition unit in the chest and fell.  He reported hurting his left knee, back, neck, and head in the accident.  Although, the Veteran has diagnosed memory problems and had trouble remembering the location of his service, he has been consistent and detailed in his account of this injury.  Therefore, the Board finds him credible to present this evidence.  Additionally, service records from February 1967 note treatment for a left knee injury and a fall.   

The service enlistment examination notes instability of the left knee.  A medical board review in service listed the left knee injury as not in the line of duty, but existing prior to entrance.  As such, the Veteran's left knee is not considered to have been sound at entrance into service.  However, the in-service injury evidences an increase in disability of the left knee, and the left knee disability is presumed to have been aggravated by service.  See 38 C.F.R. § 3.306.

The evidence supports a causal connection between the current left knee, migraine, low back, and neck disabilities.  The Veteran reported treatment for his left knee consistently since the time of service.  Private treatment from 1977 notes left knee tears and back pain.  The VA examiner in December 2011 found that the Veteran's current left knee, migraine, low back, and neck disabilities are at least as likely as not related to service.  The examiner based this conclusion on the evidence of an injury in service and surgery shortly after discharge.  The examiner also explained that the degenerative changes in the neck, back, and knees are consistent with the injury in service.  The evidence shows the Veteran's current disabilities are related to service and service connection is warranted.  See 38 C.F.R. § 3.303. 


ORDER

Service connection for left knee disability is granted.

Service connection for migraine headaches is granted.

Service connection for a neck disability is granted.

Service connection for a low back disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


